Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This office action is in response to application 16/618,515 filed 12/2/19. Claims 24-43 are pending with claims 24, 33 and 42 in independent form.

Allowable Subject Matter
Claims 24-43 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or fairly suggest to one of ordinary skill in the art, in conjunction with all the other limitations of the claims: With respect to claim 24 and all its dependencies, A near field communication (NFC) service processing method, wherein the method is applied to a first terminal, the first terminal comprises a main processor and an NFC chip, and a first security element (SE) is integrated into and/or a host-based card emulation (HCE) application runs on the main processor; and the method comprises: when the main processor of the first terminal is powered off, receiving, by the first terminal, an application selection instruction sent by a second terminal, wherein the application selection instruction is used to instruct to process an NFC service by using an application in the first SE or the HCE application; controlling, by the first terminal, the main processor to be powered on; and routing, by the first terminal, the application selection instruction to the main processor, so that the main processor processes the NFC service; wherein the first terminal further comprises a second SE, and the second SE and the main processor are independently configured; and before the controlling, by the first terminal, the main processor to be powered on, the method further comprises: determining, by the first terminal, . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art teaches a smartcard with an NFC module that can be used for contact and contactless payments that feeds an application identifier to the card SE to enable the card for contactless and contact based transactions (see Mitra et al. US 2016/0267486 A1). The prior art teaches an NFC enabled mobile device capable of NFC transactions that powers on and activates an application residing in a secure element when the device is in proximity of a suitable POS with NFC (see Fisher US 2018/0130548 A1). The prior art teaches a switch device that can be connected to an NFC chip that is capable of switching a plurality of secure elements (see Chai et al. US 2016/0227012 A1). The prior art . 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTY A HAUPT whose telephone number is (571)272-8545 and email address is kristy.haupt@uspto.gov.  The examiner can normally be reached on Mon-Sun 5:30 AM- 10PM; Flex during day.
If all attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 5712722398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KRISTY A HAUPT/
Primary Examiner, Art Unit 2876


KAH